Citation Nr: 0639744	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  01-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a gun 
shot wound of the right chest (Muscle Group I), currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the veteran's 10 
percent rating for his service-connected residuals of a gun 
shot wound.  The issue of entitlement to service connection 
for a low back disorder has been resolved by a grant of 
benefits by rating decision dated in October 2005.  
Therefore, that issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected residuals of a gun shot wound 
are currently rated under the criteria for muscle injuries 
under 38 C.F.R. § 4.73, Diagnostic Code 5301 (2006).  As the 
AMC correctly pointed out in its most recent supplemental 
statement of the case, dated in November 2005, a separate 
evaluation for the scar associated with this disability may 
be available.  An examination, however, has not been 
conducted since May 1999.  Because the regulations referable 
to the ratings for scars have been amended since then, and 
also because the veteran has alleged an increase in severity 
of his service-connected residuals, a contemporaneous 
examination is required at this time. 

The veteran should also be advised of the potentially 
applicable diagnostic codes for rating both his wound 
residuals and his scar.  Subsequently, the rating agency must 
evaluate the veteran's disability, to include his scar, under 
the old and new criteria based on the evidence in the claims 
file dating back to the date of his claim, January 1999.

The veteran receives regular treatment at the VA Medical 
Center in West Palm Beach, Florida.  Because the claim must 
be remanded for the reasons set forth above, an effort should 
be made to retrieve records from this facility for the period 
from March 2004 forward.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the criteria by which 
his residuals are evaluated, as well as the new 
rating criteria for scars.  Also request the 
veteran to "provide any evidence in [his] 
possession that pertains to the claim."  See 
38 C.F.R. § 3.159(b) (2006).

2.  Request all treatment records from the VA 
Medical Center in West Palm Beach, Florida, for 
the period from March 2004 forward.

3.  Schedule the veteran for a VA examination to 
assess the severity of his service-connected 
residuals of a gun shot wound to the right chest, 
to include the associated scar.  The claims 
folder be provided to the examiner for review in 
conjunction with this examination and such review 
should be so noted in the medical report.  The 
examination should follow the current scars 
examination worksheet, designed to address the 
revised rating criteria, in addition to any other 
applicable worksheet for gun shot wound 
residuals.    

4.  Thereafter, readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


